Title: James Madison to John Quincy Adams, 27 March 1826
From: Madison, James
To: Adams, John Quincy


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Mar. 27. 1826
                            
                        
                        J. Madison has received, under the President’s name, a copy of the Message and documents transmitted to
                            the House of Representatives, relating to the proposed Congress at Panama; and he ought not to make his acknowledgments
                            for the politeness to which he is indebted, without expressing, at the same time, his sense of the ability and eloquence,
                            as well as of the intrinsic interest by which the communication is characterized.
                        
                            
                                James Madison
                            
                        
                    